Citation Nr: 1002133	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The Veteran had recognized Guerrilla service from January 
1944 to January 1946.  The appellant is the widow of the 
Veteran.  The Veteran died in January 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2007, May 2007, and July 2007 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Manila, Republic of 
Philippines.                 

In September 2009, the Board requested an opinion from a 
Veterans Health Administration (VHA) gastroenterologist as to 
the claim for service connection for the cause of the 
Veteran's death.  See 38 C.F.R. § 20.901 (2009).  The 
requested opinion has been provided and is associated with 
the claims folder.  However, as explained further below, 
additional development is warranted in this case.  

In October 2009, the appellant submitted private medical 
records, dated in December 2003, in support of her claim for 
service connection for the cause of the Veteran's death.  The 
appellant waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c).  Nevertheless, 
in view of the action taken below, initial consideration of 
this evidence should be undertaken by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A certificate of death shows that the Veteran died in January 
2007.  The immediate cause of death was recorded as 
cardiorespiratory arrest due to metastatic carcinoma of the 
rectum.  Other significant conditions contributing to death 
but not resulting in the underlying cause were listed as 
chronic renal failure, pneumonia, and anemia.  The time 
interval between onset of cardiorespiratory arrest and death 
was recorded as "minutes," and for the metastatic carcinoma 
of the rectum, this time interval was reported as 18 months.  

The Veteran had recognized service from January 1944 to 
January 1946.  The appellant is the surviving spouse.  The 
appellant contends that the Veteran's death was attributable 
to service.  During the Veteran's lifetime, service 
connection was in effect for posttraumatic stress disorder 
(PTSD), rated as 30 percent disabling, effective from July 
28, 2003.  The appellant maintains that the Veteran's PTSD 
materially contributed to his death.  In her December 2007 
substantive appeal (VA Form 9), the appellant reported that 
the Veteran's PTSD "caused him to become depressed, anxious 
at times, along with nightmares.  His depressed state caused 
his immune system to become weak, causing him to pass."  In 
an additional statement from the appellant, dated in October 
2009, she indicated that the Veteran's "depressed states" 
due to his PTSD compromised his immune system which prevented 
his body from fighting his cancer.  She stated that he lost 
his "will to live."     

In support of her claim, the appellant submitted a private 
medical statement from E.D.G., M.D., of Panorama City, 
California, dated in May 2007.  In the statement, Dr. G. 
indicated that the Veteran had been under her care from April 
2002 to November 2006, and that he had been diagnosed as 
having cancer of the colon; renal insufficiency; jaundice 
secondary to liver metastases; hypertension; coronary artery 
disease; anxiety disorder; and PTSD.  Dr. G. opined that the 
Veteran died in January 2007 due to "all of the above 
conditions as all of these are stress related."  Thus, the 
Board notes that Dr. G. provided an opinion which purports to 
link the Veteran's metastatic rectal cancer to his PTSD.  
However, Dr. G. did not provide a rationale in support of her 
opinion, i.e. what evidence supports a conclusion that his 
PTSD did in fact affect his immune system or affected his 
ability to fight off his metastatic rectal cancer.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, the Board finds that Dr. G. should be asked to 
provide a rationale for her conclusion.  Id.; 38 U.S.C.A. 
§ 5103(d)(West 2002); 38 C.F.R. § 3.159(c )(4)(2009).  The 
Board also notes that although the evidence of record 
includes the private medical statement from Dr. G., dated in 
May 2007, there are no actual treatment records from this 
physician in the claims file.  These medical records are 
relevant and must be obtained prior to any further appellate 
review of this case.  38 C.F.R. § 3.159( c)(1) (2009).             

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of all 
medical treatment records from Dr. E.D.G 
or any provider who treated him in the 
year leading up to his death which are not 
of record.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the appellant and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant and her representative, if 
any, must then be given an opportunity to 
respond.  

2.  The RO must also contact Dr. G. and 
request that she provide a rationale for 
her opinion that the Veteran's service-
connected PTSD materially contributed to 
his death.  That is, Dr. G. should be 
asked to elaborate on the medical basis 
for her opinion linking the Veteran's 
fatal metastatic rectal cancer to his 
PTSD, to include a discussion of the 
specific medical theories and/or specific 
medical findings in the evidence upon 
which she based her opinion.  Any 
statement provided by Dr. G. should be 
associated with the claims file.  If Dr. 
G. fails to respond, such must be clearly 
annotated in the claims file.   

3.  After completion of the above and any 
other development deemed necessary, with 
consideration of all evidence added to the 
record subsequent to the last supplemental 
statement of the case (SSOC), the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the appellant and her representative, if 
any, an SSOC and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


